Weltner, Justice.
Graham was convicted for the felony murder of the three-year-old daughter of his female companion and was sentenced to life imprisonment. The court’s instructions to the jury defined malice murder, felony murder, aggravated battery and cruelty to children. The cause of death was multiple injuries to the child’s head and face consistent with being struck by a fist and thrown to the floor.
The single enumeration of error questions our decisions which recognize that a felony which is an integral part of the homicide may activate the felony-murder rule. We adhere to the view — developed in Baker v. State, 236 Ga. 754, 756 (225 SE2d 269) (1976) after protracted analysis — that a conviction for felony murder may be predicated upon an underlying felony which is itself a part of the homicide. Golden v. State, 250 Ga. 428 (1) (297 SE2d 479) (1982), adopted the rule espoused by the opinion in Baker.
*641Decided November 16, 1983.
J. Scott Callan, for appellant.
F. Larry Salmon, District Attorney, William H. Boggs, Assistant District Attorney, Michael J. Bowers, Attorney General, Dennis R. Dunn, for appellee.

Judgment affirmed.


All the Justices concur.